224 S.W.3d 324 (2005)
Sandra and Joseph VIBBERT, Appellants,
v.
WELLS FARGO TEXAS, N.A. d/b/a Wells Fargo Bank and Par, Inc., Appellees.
No. 08-05-00167-CV.
Court of Appeals of Texas, El Paso.
October 13, 2005.
Mark Berry, El Paso, TX, for Appellants.
Jim Curtis, Kemp Smith LLP, El Paso, TX, for Appellee Wells Fargo.
R. Glenn Davis, Scott & Hulse, El Paso, TX, for Appellee Par, Inc.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.


*325 OPINION

DAVID WELLINGTON CHEW, Justice.
Pending before the Court is the parties agreed motion to dismiss the appeal against Appellee Wells Fargo Texas, N.A. d/b/a Wells Fargo Bank ("Wells Fargo") only and to dismiss Appellee Wells Fargo only from the appeal. See Tex.R.App.P. 42.1(a)(2).
The parties have complied with the requirements of Rule 42.1(a)(2). The parties represent to the Court that they have agreed to dismiss Appellee Wells Fargo only, which encompasses the issues presented against Wells Fargo in this appeal. The parties did not agree that they have settled their claims against Appellee Par Inc. and thus their claims against Appellee Par Inc. remain pending in this appeal. The parties request that the claims against Appellee Wells Fargo only be dismissed from the appeal and that Appellee Wells Fargo only be dismissed from the appeal.
We have considered this cause on the motion and conclude that the motion should be granted. Therefore, we dismiss the Appellants' claims against Appellee Wells Fargo ONLY and Appellee Wells Fargo ONLY is dismissed from the appeal. The other parties and claims remain pending in this appeal.